DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the 35 USC 112(f) claim interpretation, Applicant’s remarks have been fully considered but are not persuasive regarding an application executor that executes… claim limitation.  The claim limitation “an application executor that executes…” of claims 1 and 3 meets the three-prong test.  The claim limitation(s) an application executor that executes… uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Accordingly, 35 USC 112(f) claim interpretation is maintained.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an application executor that executes… in claims 1, 3, 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claim(s) 1, 3, 5 are allowed over the prior art of record.

The closest prior art of record is US 5974359 (“Ohkubo”), US 20150127149 (“Sinyavskiy”), and US 20170160088 (“Azami”).

The following is an examiner’s statement of reasons for allowance: 

Ohkubo discloses a method for correcting the output sensitivity in order to improve the accuracy of the output sensitivity and reducing the increasing rate of the sensitivity correction coefficient as the learning progress; Sinyavskiy discloses during the latter portion of the training (e.g., subsequent to duration of the first 10%-20% of trials) the learning process of the robot may be configured to assign a reduced weight to the action indicated by the training input (see at least [0077]); and Azami discloses selecting a model having a highest correctness rate and update model with new parameter, but the prior arts taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole: wherein the application execution device is configured to execute an application for controlling the traveling of the vehicle and waits for executing the application that uses the output of the position acquisition device until a progress rate of the learning included in the progress status acquired from the position acquisition device reaches a predetermined ratio.

Regarding Claim 1, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
A vehicle information processing system comprising: 
an on-board sensor mounted on a vehicle; 
a position acquisitor that learns a change value of the on-board sensor for acquiring a traveling position of the vehicle, and 
an application executor that executes an application related to traveling of the vehicle by using an output of the position acquisitor, 
wherein the position acquisitor includes: 
a controller; and 
a memory, 
wherein the controller performs: 
	learning a change value of an output value of the on-board sensor, 
changing the output value of the on-board sensor based on the change value, 
calculating the traveling position of the vehicle based on the output value of the on-board sensor changed by the changing, and 
outputting a progress status of the learning by the learning and the traveling position of the vehicle calculated by the calculating, and 
wherein the application executor determines whether to execute the application by using the output of the position acquisitor or wait for executing the application by using the output of the position acquisitor, based on the progress status and the traveling position acquired from the position acquisitor, and 
wherein the application executor is configured to execute an application for controlling the traveling of the vehicle and waits for executing the application that uses the output of the position acquisitor until a progress rate of the learning included in the progress status acquired from the position acquisitor reaches a predetermined ratio, in a case where the vehicle is not traveling on a motor way.

Regarding Claim 3, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
A vehicle information processing system comprising: 
an on-board sensor mounted on a vehicle; 
a position acquisitor that learns a change value of the on-board sensor for acquiring a traveling position of the vehicle; and 
an application executor that executes an application related to traveling of the vehicle by using an output of the position acquisitor, 
wherein the position acquisitor includes: 
	a controller; and 
	a memory, 
wherein the controller performs: 
learning a change value of an output value of the on-board sensor; 
changing the output value of the on-board sensor based on the change value; 
calculating the traveling position of the vehicle based on the output value of the on-board sensor changed by the changing; and 
outputting a progress status of the learning by the learning and the traveling position of the vehicle calculated by the calculating, 
wherein the application executor determines whether to execute the application by using the output of the position acquisitor or wait for executing the application by using the output of the position acquisitor, based on the progress status and the traveling position acquired from the position acquisitor, and 
wherein the application executor is configured to execute an application for controlling the traveling of the vehicle and waits for executing the application that uses the output of the position acquisitor until a progress rate of the learning included in the progress status acquired from the position acquisitor reaches a predetermined ratio.

Claim 5 depends from Claim 1 is therefore allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757. The examiner can normally be reached M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

1. (Currently Amended) A vehicle information processing system comprising: 
an on-board sensor mounted on a vehicle; 
a position acquisitor that learns a change value of the on-board sensor for acquiring a traveling position of the vehicle, [[le;]] and 
an application executor that executes an application related to traveling of the vehicle by using an output of the position acquisitor, 
wherein the position acquisitor includes: 
a controller; and 
a memory, 
wherein the controller performs: 
	learning a change value of an output value of the on-board sensor, 
changing the output value of the on-board sensor based on the change value, 
calculating the traveling position of the vehicle based on the output value of the on-board sensor changed by the changing, and 
outputting a progress status of the learning by the learning and the traveling position of the vehicle calculated by the calculating, and 
wherein the application executor determines whether to execute the application by using the output of the position acquisitor or wait for executing the application by using the output of the position acquisitor, based on the progress status and the traveling position acquired from the position acquisitor, and 
wherein the application executor is configured to execute an application for controlling the traveling of the vehicle and waits for executing the application that uses the output of the position acquisitor until a progress rate of the learning included in the progress status acquired from the position acquisitor reaches a predetermined ratio, in a case where the vehicle is not traveling on a motor way.

Claim 3 (Currently Amended) A vehicle information processing system comprising: 
an on-board sensor mounted on a vehicle; 
a position acquisitor that learns a change value of the on-board sensor for acquiring a traveling position of the vehicle, [[le;]] and 
an application executor that executes an application related to traveling of the vehicle by using an output of the position acquisitor, 
wherein the position acquisitor includes: 
	a controller; and 
	a memory, 
wherein the controller performs: 
learning a change value of an output value of the on-board sensor; 
changing the output value of the on-board sensor based on the change value; 
calculating the traveling position of the vehicle based on the output value of the on-board sensor changed by the changing; and 
outputting a progress status of the learning by the learning and the traveling position of the vehicle calculated by the calculating, 
wherein the application executor determines whether to execute the application by using the output of the position acquisitor or wait for executing the application by using the output of the position acquisitor, based on the progress status and the traveling position acquired from the position acquisitor, and 
wherein the application executor is configured to execute an application for controlling the traveling of the vehicle and waits for executing the application that uses the output of the position acquisitor until a progress rate of the learning included in the progress status acquired from the position acquisitor reaches a predetermined ratio.


Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668